I am unable to agree with what is said in the majority opinion in this case. It has always been my understanding that sections 1754, 1765 1766 and 1767, Revised Statutes 1909 are applicable to justice courts. It was so held recently by this court in the case of Burrell Collins Brokerage Co. v. N.Y. Central Ry. Co., 219 S.W. 105. The above named sections prior to the revision of 1909 appeared under the chapter dealing with private corporations and not in the one dealing with the Code of Civil Procedure. [See sections 994, 995, 996, 997, R.S. 1899.] In the revision of 1909 they were placed in the General Code of Procedure as a matter of convenience in arrangement and codification. [State ex rel. v. Gantt, 274 Mo. 490, 505.] These sections have always been regarded as applying to justice courts and are to be taken in conjunction with the provisions of articles 2 and 3, chapter 65, Revised Statutes 1909, referring *Page 553 
to procedure in justice courts. [Slavens v. S.P. Rd. Co.,51 Mo. 308; State, to Use, v. Hannibal  St. J.R. Co., 51 Mo. 532; Jordan v. M.K.  T. Ry. Co., 61 Mo. 52; Bente v. Typewriter Co.,116 Mo. App. 77; Manufacturing Co. v. Railroad, 167 Mo. App. 683; Powell v. St. Louis, I.M.  S. Ry. Co., 178 S.W. 212; Burrell Collins Brokerage Co. v. N.Y. Central Ry. Co., supra.]
Sections 1765, 1766 and 1767 relate to service on domestic or resident corporations (Story v. American Ins. Co.,61 Mo. App. 534; Burrell Collins Brokerage Co. v. N.Y. Central Ry. Co., (supra) but section 1754 is a venue statute and relates to both domestic and foreign corporations. [State ex rel. v. Gantt, supra.]
Section 1773 which provides that —
"All railroad corporations that own or operate roads terminating opposite to any point in this State, and which have offices or places of business in this State, shall be sued in the same manner as railroad corporations chartered by this State," has never appeared in the chapter dealing with private corporations but was section 578, Revised Statutes 1899, and was contained in the chapter dealing with the Code of Civil Prodecure in courts of record (Laws of 1877. p. 369) and therefore is not applicable to justice courts.
For these reasons I concur in the result only.